This is an appeal from an order of his Honor, Judge Bonham, sustaining a demurrer to the complaint upon the ground that the matters complained of had been adjudicated in the Court of Probate, and that the only relief which the party affected by that adjudication might be entitled to can only be obtained in that Court, by a direct proceeding in the cause then before that Court.
The allegations of the complaint, which for the purposes of the demurrer are taken to be true, are in substance as follows, stated in narrative form:
In March, 1921, the plaintiff John B. King was adjudged by the Court of Probate of Anderson County a person of unsound mind, and the defendant H. Vance G. Cooley, his brother-in-law, was duly appointed his guardian and committee. Cooley qualified by giving a bond in the sum of $10,000, with the defendant United States Fidelity  Guaranty Company as surety.
In April, 1924, Cooley made application for his discharge as guardian and committee to the Court of Probate, and supported his application by an alleged accounting of receipts *Page 88 
and disbursements of the estate. Accordingly an order was passed by the Court of Probate approving the accounting and granting a discharge. Whereupon Cooley turned over to King the estate on hand and induced him to sign an acquittance and receipt therefor. The complaint alleges that King, at the time of the execution of said acquittance and receipt, which was executed on the same day that the accounting was submitted, had not had an opportunity to intelligently or properly digest or examine the same or to ascertain its correctness, and that he was not legally qualified to execute it; that Cooley took advantage of his relationship, imposed upon the confidence of King, who was unable to properly protect himself by detecting the fraud which was being perpetrated upon him.
The particular acts of fraud alleged were: The inclusion of erroneous and fraudulent entries in the accounting, in that certain items of disbursements in fact were duplications, double charges against the estate, and the omission of the value of 150 bales of cotton, which belonged to the estate, and which were stored by Cooley as guardian and committee, the receipts for which were turned over wrongfully by Cooley to Lee G. Holleman, president of People's Bank of Anderson, who hypothecated them, and by such hypothecation the cotton has been lost to the estate.
The prayer of the complaint is as follows: "Wherefore plaintiffs pray (1) that the said H.V.G. Cooley be required to come into this Court and make a full, satisfactory and complete return and accounting for his acts in the particulars alleged; (2) that the plaintiffs have judgment on the bond for such amount found to be in default under such proper accounting."
Unquestionably upon these facts the ward is entitled tosome relief. The question is whether he has adopted the proper form of relief in bringing this action in the Court of Common pleas, the manifest object of which is to declare the accounting, settlement, and discharge adjudicated by the Court of Probate void, as the result of fraud upon the part *Page 89 
of the committee, instead of applying to the Court of Probate, in the main proceeding, for an order setting aside the foregoing adjudication upon the same grounds now presented.
There can be no controversy over the proposition that, when a Court has complete jurisdiction of a cause and renders judgment therein, its judgment cannot be collaterally attacked in another Court upon the ground of fraud in the procurement of the judgment; the only grounds of attack collaterally are that the Court rendering the judgment was without jurisdiction of the parties or subject of the action and the assertion of the fact nul tiel record. The authorities cited in the opinion of the Chief Justice amply support this proposition. The vital question, however, is whether the present proceeding can be considered a collateral attack upon the judgment, or rather the adjudication, of the Court of Probate. I do not think so, but am of opinion that it is asdirect an attack as could possibly be conceived.
In 1 Freeman, Judg. (3d Ed.), § 305, it is said: "Litigants of course, must be provided with some remedy to gain relief from an erroneous or unwarranted judgment. And in recognition of such necessity, the law has established appropriate proceedings to which a judgment party may always resort when he deems himself wronged by the Court's decision. If he so wishes, he may seek relief from the judgment by some timely move in the Court rendering it or have recourse to some authorized mode of review by an appellate tribunal, or under certain circumstances procure a settingaside or annulment of the judgment by a Court of Equity."
"This being true, it is but reasonable to conclude that an assailant is pursuing a very direct attack when he strikes at the judgment with one of the procedural weapons thus placed at his disposal, and per contra, that his assault is essentially collateral when attempted without such legal means." 1 Freeman, Judg. (3d Ed.), p. 606.
"If instituted for the very purpose of setting aside, correcting or modifying the judgment, it is usually regarded as *Page 90 
a direct attack. * * *" 1 Freeman, Judge. (3d Ed.), p. 607.
At Section 1184, it is said:
"With the possible exception of probate of wills, a Court of Equity may in the exercise of its general equitable jurisdiction grant relief from the Probate orders and decrees upon the same grounds and conditions as from the judgment of other Courts. Equity may compel restoration of lands or property fraudulently acquired in Probate proceedings. The fact that the Probate Court is accorded exclusive jurisdiction in the first instance does not, at least with respect to most of its orders, differentiate it from any other Court possessing exclusive jurisdiction over matters entrusted to it. Nor is the general rule abrogated by statutes purporting to make decrees and orders of Courts of Probate conclusive, since they merely place the determinations of these Courts on the same footing as the judgments of other Courts without interfering with the power of Equity in proper cases to give relief from them. Sometimes statutes specifically provide for equitable relief, as for mistakes in final settlement of accounts, but statutory authority is not necessary in such cases.
"The general rule has been applied to various orders and decrees, such as those appointing or discharging administrators, or settling accounts of personal representatives and guardians, orders approving claims, orders of sale, orders setting apart a homestead, and decrees of distribution.
"But in all these cases Equity may be resorted to only upon a sufficient showing of some ground for the exercise of equitable jurisdiction such as mistake or extrinsic fraud and not merely to review the action of the Probate Court. `The Courts of chancery have no power to take such cases out of Probate Courts for the purpose of proceeding with the administration. But their power and functions to relieve against fraud, accident and mistake, or impending irremediable mischief is universal, extending over suitors in all of the Courts.'" *Page 91 
And in Section 1234:
"If an administrator suppresses the receipt of a sum of money obtained by him for the benefit of the estate, and thereby causes his accounts to be closed without his being charged with that sum, they will be reopened in Equity on the ground of fraud, although the statute declares the decree of accounting final and conclusive."
And in Section 1235:
"The failure to perform the duty to speak or make disclosures which rests upon one because of a trust or confidential relation is obviously a fraud for which Equity may afford relief from a judgment thereby obtained, even though the breach of duty occurs during a judicial proceeding and involves false testimony and this is true whether such fraud be regarded as extrinsic or as an exception to the extrinsic fraud rule."
In Pickens v. Merriam (C.C.A.), 242 F., 363, the action was by certain heirs against the administrator for an accounting of certain assets fraudulently omitted from the decree of distribution in the Court of Probate. The defendant demurred upon the ground that all inquiry into the alleged fraud was precluded by the final decree of distribution. The demurrer was sustained by the trial Court, but upon appeal his order was reversed. It was held, quoting syllabus:
"The action was not barred by the proceedings in or decree of the Probate Court wherein the administrator had accounted, where by reason of the conduct of defendants in concealing the facts concerning the estate there had been no adversary trial or decision upon the issues involved in such suit."
And: "The settlement of an administrator's account by the decree of a Probate Court does not conclude as to property accidentally or fraudulently withheld from the account."
The Court said in the opinion: *Page 92 
"How far such a hearing may go is indicated in the case of Griffith v. Godey, 113 U.S. 89, 5 S.Ct., 383,28 L.Ed., 934, where Mr. Justice Field, delivering the opinion of the Court, said: `It is well established that a settlement of an administrator's account, by the decree of a Probate Court, does not conclude as to property accidentally or fraudulently withheld from the account. If the property be omitted by mistake, or be subsequently discovered, a Court of Equity may exercise its jurisdiction in the premises, and take such action as justice to the heirs of the deceased or to the creditors of the estate may require, even if the Probate Court might, in such case, open its decree and administer upon the omitted property; and a fraudulent concealment of property, or a fraudulent disposition of it, is a general and always existing ground for the interposition of Equity.'
Prior to the commencement of the action the plaintiffs had brought a similar action in the Kansas Courts to have the settlement in the Court of Probate of certain property in that State set aside for fraud, and for an accounting by the administrator of property with which he was alleged to be chargeable. A demurrer to the complaint was overruled and upon appeal the order was sustained. Pickens v. Campbell,98 Kan., 518, 159 P., 21.
"The fraudulent concealment or omission of facts, by a fiduciary, the revealing of which would have caused the entry of the judgment in favor of the cestui que trust, is fraud which will induce a Court of Equity, in an independent suit, to relieve against a judgment or order that is unjust to the cestui que trust. Smith v. Smith (1914 [D. C].), 210 F., 947, affirmed in (1915), 139 C.C.A., 465, 224 F., 1;Sohler v. Sohler (1902), 135 Cal., 323, 87 Am. St. Rep., 98, 67 P., 282; Campbell-Kawannanakoa v. Campbell
(1907), 152 Cal., 201, 92 P., 184; Burnett v. Milnes
(1897), 148 Ind., 230, 46 N.E., 464; Bowsman v. Anderson
(1912), 62 Or., 431, 123 P., 1092, rehearing denied in (1912), 62 Or., 444, 125 P., 270; Schneider v. Sellers *Page 93 
(1900), 25 Tex. Civ. App. 226, 61 S.W. 541." Note toLaun v. Kipp (Wis.), 5 A.L.R., 655.
In Smith v. Smith (D.C.), 210 F., 947, 951, the Court said:
"It is the contention of the defense, however, that the order and the decree of settlement of the guardian's accounts and his discharge are conclusive and forbid any relief herein to complainant. It is true that decrees of a State Court in Probate, though in their nature ex parte, there being in fact no adversary proceedings, are generally conclusive, but, like all other decrees, judgments, and proceedings, they may be attacked and set aside, or rendered inoperative, when procured by fraud. The party thereto against whom they operate is not estopped from obtaining in a Court of Equity relief from them. It may be such relief could be procured in the Court of their origin, by complainant in the instant suit in the State Court of the decrees involved, but that is no reason why another Court, this Court in the instant suit by virtue of its equity jurisdiction and attaching by reason of diverse citizenship of the parties, may not and is not bound to give relief according to the recognized rules of equity."
In Glover v. Brown, 32 Idaho, 426, 184 P., 649, 652, the Court said:
"The validity of Probate proceedings may be attacked for fraud, and the jurisdiction of a Court of Equity to compel restoration of lands or proceeds fraudulently acquired by such proceedings is clear. Rhino v. Emery, 72 F., 382, 18 C. C.A., 600; Johnson v. Waters, 111 U.S. 640, 4 S.Ct., 619,28 L.Ed., 547; Arrowsmith v. Gleason, 129 U.S. 86,9 S.Ct., 237, 32 L.Ed., 630; McDaniel v. Traylor, 196 U.S. 415,25 S.Ct., 369, 49 L.Ed., 533; Griffith v. Godey,113 U.S. 89, 5 S.Ct., 383, 28 L.Ed., 934."
In Bruski v. Bruski, 148 Minn., 458, 182 N.W., 620, the syllabus is as follows:
"Relief from a decree of the Probate Court which was obtained by fraud * * * may be had by an action in Equity in the district Court." *Page 94 
In Stocks v. Stocks, 179 N.C. 285, 102 S.E., 306, the syllabus is as follows:
"A decree of a Court having jurisdiction in a proceeding in all respects regular on its face as to parties cannot be attacked collaterally, but it may be successfully impeached for fraud in an independent action brought for the purpose, when sufficient allegations of fraud are made, and issues framed upon such allegations are submitted to a jury, and the fraud is established by the verdict."
See extended note, L.R.A. (N.S.), 1918-D, 470.
The case of Connor v. McCoy, 83 S.C. 165,65 S.E., 257, cited by respondent, and the cases cited in that case, do not at all involve the power of the Court of Equity as hereinbefore referred to.
For these reasons, I think that the order appealed from should be reversed.